Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 21, 2005, and amended May 12, 2005, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the second degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant was properly convicted of robbery in the first degree under Penal Law § 160.15 (2) and criminal possession of a weapon in the second degree under Penal Law § 265.03 (2). The only reasonable inference that could be drawn from the chain of evidence in this fast-paced incident was that the loaded, operable pistol recovered by the police immediately after the crime was the same weapon that was used by one of the robbers (see e.g. People v Danzler, 288 AD2d 5 [2001], lv denied 97 NY2d 753 [2002]). Concur — Mazzarelli, J.P., Andrias, Sullivan, Nardelli and McGuire, JJ.